Citation Nr: 9919446	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.H.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1968.  The case returns to the Board of Veterans' 
Appeals (Board) following completion of development made 
pursuant to the Board's July 1998 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran completed 3 years of high school, has work 
experience as a block mason and last worked in 1991.  

3.  The veteran's service-connected disabilities are a shell 
fragment wound of the skull with loss of large bony 
substance, evaluated as 50 percent disabling; enucleation of 
the left eye, evaluated as 40 percent disabling; partial 
paralysis of the left peroneal nerve, evaluated as 30 percent 
disabling; shell fragment wound of the left leg, evaluated as 
10 percent disabling; residuals of brain injury, evaluated as 
10 percent disabling; and shell fragment wound scars of the 
right thigh and right knee, evaluated as noncompensably 
disabling, for a combined disability evaluation of 80 
percent.  

4.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

1.  The veteran is not unemployable by reason of his service-
connected disability.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 3.383, 4.16 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at lest one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).  

In addition, a total rating based on individual 
unemployability may be granted on the basis of extraschedular 
considerations under the provisions of 38 C.F.R. § 3.321 in a 
case in which a veteran is in fact unemployable by reason of 
his service-connected disabilities, but who fails to meet the 
percentage requirements.  Specific attention is afforded the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  Determinations are made 
irrespective of the veteran's age, however.   

In the veteran's case, the current service-connected 
disabilities consist of a shell fragment wound of the skull 
with loss of large bony substance, evaluated as 50 percent 
disabling; enucleation of the left eye, evaluated as 40 
percent disabling; partial paralysis of the left peroneal 
nerve, evaluated as 30 percent disabling; shell fragment 
wound of the left leg, evaluated as 10 percent disabling; 
residuals of brain injury, evaluated as 10 percent disabling; 
and shell fragment wound scars of the right thigh and right 
knee, evaluated as noncompensably disabling.  These 
disability ratings have all been in effect since 1969, except 
the 10 percent rating for residuals of brain injury, which 
was granted by the Board in July 1998 based on subjective 
complaints of headache and has been in effect since 1992.  
The combined disability evaluation has been 80 percent since 
1969.  In addition, the veteran has been afforded special 
monthly compensation for anatomical loss of one eye from 
1968.  Clearly, he does meet the percentage requirements for 
consideration of a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a).  Whether 
unemployability exist as a result of service connected 
disability is the next inquiry.  

The veteran completed 3 years of high school and has work 
experience as a block mason.  He reports that his disability 
first began to affect his work in 1987, that he last worked 
full time in 1989, and that he became too disabled to work in 
1991.  

The veteran has residuals of a shell fragment wound of the 
skull that consist of loss of bone substance, without 
evidence of brain herniation.  At the July 1997 VA 
examination, the postoperative scar was described as a linear 
scar, extending from the right temporal region across the 
forehead to the left temporal region, measuring 28 
centimeters in length and 2 millimeters in width.  The scar 
was well hidden within the hairline and was free from 
adherence, herniation, inflammation, ulceration, or 
tenderness.  

The veteran has an enucleated left eye and has been fitted 
for a prosthesis.  He has reported loss of vision inhibiting 
his ability to work.  The available clinical evidence does 
not reveal that the veteran is totally blind in the 
nonservice-connected eye.  As a consequence, the non-service-
connected disability may not be considered under 
38 C.F.R. § 3.383.  

The veteran has partial peroneal nerve paralysis, 
characterized by some evidence of foot drop.  The July 1997 
VA examination showed that the veteran had mild weakness in 
the muscles in the peroneal nerve distribution.  For example, 
dorsiflexion was minimally reduced and eversion of the feet 
was absent.  Nevertheless, there is no indication of complete 
paralysis of the peroneal nerve.  

The veteran's service connected shell fragment wounds of the 
left leg are productive of a history of an entrance wound on 
the left posterolateral knee, with the missile traveling 
through and exiting the popliteal fossa.  The July 1997 VA 
examination shows that most recent findings were consistent 
with an 18-centimeter scar on the lateral aspect of the left 
knee.  There was a traumatic entry wound over the left knee 
and a small exit wound, measuring 2 centimeters in width 
overlying the anterior medial aspect of the left knee.  The 
scars were not tender to palpation.  Also, there was not 
clear evidence of foot drop, although there was some weakness 
observed when compared to the contralateral side.  Moreover, 
although the veteran underwent debridement of his wounds 
during his active service, current findings are consistent 
with the presence of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles.  There is also no 
history of prolonged infection, sloughing of soft parts or 
intermuscular scarring.  

The veteran's shell fragment wounds of the right thigh and 
knee consist of a white, rough textured, horizontal scar on 
the upper right thigh measuring 5 centimeters in length and 
.5 centimeters in width.  On the right medial knee was a 6 
centimeter curvilinear scar.  The inferior scar on the left 
lateral knee was 7 centimeters in length and .5 centimeters 
in width.  There was a 1 centimeter by 1 centimeter exit 
wound on the medial side of the left popliteal fossa that had 
a slight irregular shape and texture.  On the left lateral 
knee were two diagonal scars.  The superior was white, 
slightly adherent, slightly depressed and measured 5 
centimeters in length by .5 centimeters in width.  None of 
these scars was productive of tenderness, inflammation, 
swelling, compromise of vascular system, limitation of motion 
or atrophy in the lower extremities.  

The veteran has a history of headaches associated with brain 
trauma.  These complaints are purely subjective in nature.  

Initially, the Board notes that the record does not contain a 
medical opinion establishing unemployability.  However, in 
Beaty v. Brown, 6 Vet. App. 532 (1994), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) indicated 
that the absence of an unequivocal professional opinion of 
record that the veteran was unemployable was not 
determinative.  In that case, the appellant had to stop 
farming because of problems with chronic infections and 
irritation in his empty left eye socket from the dust and 
other irritants he encountered while plowing.  He had only 
worked as a farmer for 40 years and had only an eighth grade 
education.  He had tried to work as a mechanic, but was 
unable to because of his service-connected left hand 
conditions and his inexperience.  The Court held that Board's 
finding that a total rating based on individual 
unemployability did not have a plausible basis in the record 
and, therefore, reversal of the Board's decision was 
necessary.  That case differs from the veteran's, inasmuch as 
other evidence existed in the record to support a finding of 
unemployability.  The Court noted several items, including 
the veteran's limited education and employment experience, as 
well as repeatedly unsuccessful efforts to obtain employment 
outside of his accustomed field.  The medical evidence also 
showed that although no determination of unemployability had 
been made, the veteran had been advised to retire because of 
his service-connected disabilities.  

Likewise, in James v. Brown, 7 Vet. App. 495, 497 (1995), a 
case which was noted to present "a situation nearly 
identical to that in Beaty", there was pertinent evidence in 
the record that supported the veteran's claim of 
unemployability.  In that case, the veteran's license had 
been suspended because of his medical condition, he had been 
denied VA vocational rehabilitation, and the conclusion 
reached as the result of a social and industrial survey was 
that the veteran was unable to work due to his service-
connected narcolepsy.  Additionally, the record contained 
statements from potential employers to the effect that the 
appellant's applications for employment had been rejected due 
to his medical condition.  

In the veteran's case, in addition to the absence of a 
definitive medical opinion that he is unemployable, there is 
an absence of other evidence that would support that 
conclusion.  The Board notes that the veteran has made an 
allegation to that effect.  However, this contention has not 
been supported by objective clinical data.  Judicial 
interpretation of the applicable law, including the case law 
discussed above, does not mandate a grant of a benefit on the 
basis of the veteran's allegations alone, but rather on the 
basis of a consideration of positive evidence and all the 
surrounding circumstances of a case.  

In this case, the Board has found no basis which would 
justify granting a total rating based on individual 
unemployability.  There is no circumstance of education or 
employment noted in the record that would place this veteran, 
rated as 80 percent disabled, in a different category or 
position than any other veteran so rated.  For example, the 
veteran reported at the most recent VA examination, conducted 
in July 1997, that he participated in fishing, hiking and 
camping.  He testified in 1993 that he had sometimes worked 
as a "volunteer bartender" since 1991.  At the previous VA 
examination, conducted in 1993, he reported that he had 
terminated his employment as a result of poor eyesight, 
presumably in the nonservice-connected eye, and residuals of 
a nonservice-connected abdominal ventral hernia, in addition 
to complaints of weakness due to service-connected 
disabilities.  Consequently, his unemployment is not solely 
due to service-connected factors.  

For the veteran to prevail, it is necessary that the record 
reflect some factor which takes his case outside the realm of 
the usual.  The sole fact that he is unemployed or has 
difficulty obtaining work is not enough,  A rating of 80 
percent in itself is a recognition that the service-connected 
disability is productive of some impairment of his vocational 
activities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  
While the Board has considered the veteran's contentions, 
based on its review of the entire record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  


ORDER

The veteran's claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

